Exhibit 10.3

DOLE FOOD COMPANY, INC.

GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN

PERFORMANCE SHARES

FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the number of performance shares
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Dole Food Company, Inc. 2009 Stock Incentive
Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, each as
amended from time to time. Each performance share subject to this Award
represents the right, pursuant to Section 9 of the Plan, to receive one share of
the Company’s common stock, par value $0.001 (the “Common Stock”), subject to
the conditions set forth in this Grant Notice, the Plan and the Standard Terms
and Conditions. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.

 

Name of Participant:    Grant Date:                    , 2013 Target number of
performance shares subject to the Award:    Performance Period:    2013 - 2015
Vesting Schedule:    The Award vests with respect to earned performance shares
on the date the Administrator certifies the achievement of the performance-based
vesting criteria, provided that the Award shall in no event be accelerated due
to the consummation of the sale transaction with ITOCHU Corporation.
Performance-Based Vesting Criteria    The number of performance shares earned
will be determined based on the performance criteria and schedule set forth on
Attachment A hereto

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

 

DOLE FOOD COMPANY, INC.    

 

Participant

By  

 

    Title:  

President & Chief Operating Officer

    Address (please print):      

 

     

 

By  

 

   

 

Title:  

Vice President, Human Resources

   

 



--------------------------------------------------------------------------------

DOLE FOOD COMPANY, INC.

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE SHARES

These Standard Terms and Conditions apply to the Award of performance shares
granted pursuant to the Dole Food Company, Inc. 2009 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Administrator
that specifically refers to these Standard Terms and Conditions. In addition to
these Terms and Conditions, the performance shares shall be subject to the terms
of the Plan, which are incorporated into these Standard Terms and Conditions by
this reference. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

 

1. TERMS OF PERFORMANCE SHARES

Dole Food Company, Inc., a Delaware corporation (the “Company”), has granted to
the Participant named in the Grant Notice (including Attachment A thereto)
provided to said Participant herewith (the “Grant Notice”) an opportunity to
earn a target number of performance shares (the “Award” or the “Performance
Shares”) specified in the Grant Notice. Each Performance Share represents the
right, pursuant to Section 9 of the Plan, to receive one share of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), upon the terms
and subject to the conditions set forth in the Grant Notice, these Standard
Terms and Conditions, and the Plan, each as amended from time to time. For
purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company shall include a reference to any Subsidiary.

 

2. VESTING OF PERFORMANCE SHARES

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Performance Shares earned as set
forth in the Grant Notice and Attachment A thereto. Notwithstanding anything
contained in these Standard Terms and Conditions to the contrary, upon the
Participant’s Termination of Employment for any reason (including by reason of
death, Retirement or Disability), any then unvested Performance Shares (after
taking into account any accelerated vesting under Section 17 of the Plan or any
other agreement between the Participant and the Company (including any
accelerated vesting to which the Participant is entitled in the event of a
“Qualified Termination” under a Change of Control Agreement between the
Participant and the Company), if applicable) held by the Participant shall be
forfeited and canceled as of the date of such Termination of Employment.

 

3. SETTLEMENT OF PERFORMANCE SHARES

Earned and vested Performance Shares shall be settled by the delivery to the
Participant or a designated brokerage firm of one share of Common Stock per
earned and vested



--------------------------------------------------------------------------------

Performance Share as soon as reasonably practicable following the vesting of
such Performance Shares, and in all events no later than March 15 of the year
following the year in which the Performance Cycle (as set forth in the Grant
Notice) ends (unless delivery is deferred pursuant to a nonqualified deferred
compensation plan in accordance with the requirements of Section 409A of the
Code).

 

4. RIGHTS AS STOCKHOLDER

The Participant shall have no voting rights or the right to receive any
dividends with respect to shares of Common Stock underlying earned or unearned
Performance Shares unless and until such shares of Common Stock are reflected as
issued and outstanding shares on the Company’s stock ledger.

 

5. RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of earned and vested Performance Shares, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other holders and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.

 

6. INCOME TAXES

The Company shall not deliver shares in respect of any earned Performance Shares
unless and until the Participant has made arrangements satisfactory to the
Administrator to satisfy applicable withholding tax obligations. Unless the
Participant pays the withholding tax obligations to the Company by cash or check
in connection with the delivery of the Common Stock, withholding may be
effected, at the Company’s option, by withholding Common Stock issuable in
connection with the vesting of the Performance Shares (provided that shares of
Common Stock may be withheld only to the extent that such withholding will not
result in adverse accounting treatment for the Company). The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the delivery of the Performance Shares
from any amounts payable by it to the Participant (including, without
limitation, future cash wages).

 

7. NON-TRANSFERABILITY OF AWARD

The Participant represents and warrants that the Performance Shares and any
shares of Common Stock issued in respect of the Performance Shares are being
acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof. The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Performance Shares may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of.



--------------------------------------------------------------------------------

8. OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Performance Shares. Any prior agreements, commitments or negotiations concerning
the Performance Shares are superseded.

 

9. LIMITATION OF INTEREST IN SHARES SUBJECT TO PERFORMANCE SHARES

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Performance
Shares. Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

 

10. GENERAL

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control. In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.



--------------------------------------------------------------------------------

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

 

11. ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Performance Shares via
Company web site or other electronic delivery.